Citation Nr: 0628184	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  04-44 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an effective date earlier than May 21, 
2004 for a 100 percent evaluation for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to special monthly compensation based on need 
for aid and attendance or upon housebound status.

3.  Entitlement to permanency of a total schedular rating for 
PTSD.


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had honorable active military service from April 
1944 to May 1946 and from July 1947 to August 1947.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Togus, Maine Regional 
Office (RO), which granted  the veteran an increased 
evaluation for his service-connected PTSD from 50 percent to 
100 percent, effective from May 24, 2004. 

The Board points out that, in this appeal, the veteran 
initially was represented by private attorney Richard A. 
LaPointe.  After VA received notice that Mr. LaPointe was 
retiring from the practice of law, the Board notified the 
veteran in a July 2006 letter, of Mr. LaPointe's decision, 
and requested that the veteran advise whether he would 
represent himself, or whether he wanted to appoint a veterans 
service organization, private attorney, or agent to represent 
him.  The Board advised the veteran that if he did not 
respond within 30 days, it would be assumed that he wished to 
proceed pro se. Having received no response from the veteran, 
the Board will proceed with consideration of the veteran's 
appeal on the assumption that he wishes to remain 
unrepresented. 

The issues of entitlement to special monthly compensation 
based on need for aid and attendance or upon housebound 
status and entitlement to permanency of a total schedular 
rating for PTSD are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Increased impairment of the service-connected PTSD sufficient 
to sustain a 100 percent evaluation was not factually 
ascertainable within the one year period prior to May 21, 
2004, the date of receipt of the veteran's claim.





CONCLUSION OF LAW

An effective date earlier than May 21, 2004, for a 100 
percent evaluation for PTSD is not warranted.  38 U.S.C.A. 
§§ 5107, 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2). 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.   Given the foregoing, the Board 
finds that the notice letter dated in June 2004 complied with 
the specific requirements of the VCAA.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held in 
part that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, No. 05-
7157, (Fed. Cir. April 5, 2006).  The Court has held that 
there is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  (See Mayfield).  In this case, 
any notice received by the appellant after the initial rating 
action is harmless error.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim.   

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating, but was not 
provided with notice of the type of evidence necessary to 
establish an effective date for the benefit sought on appeal.  
Because of the Board's actions in this case there is no 
prejudice to the veteran in rendering a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, VA treatment records, as well as several VA 
examination reports.  The veteran has not identified any 
additional evidence pertinent to his claims, not already of 
record and there are no additional records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).

Factual Background

VA received the veteran's original claim for service 
connection for PTSD on March 16, 1993.  The RO established 
service connection for PTSD by a rating action dated in 
August 1993 and assigned a 30 percent rating, effective from 
March 16, 1993.  Thereafter the disability evaluation for the 
veteran's PTSD was increased from 30 percent to 50 percent 
disabling, effective from August 13, 1998 by an RO rating 
action dated in January 1999.  The veteran was notified of 
this decision and his appellate rights in a January 28, 1999 
letter.  The veteran did not appeal this decision which is 
now final.  38 U.S.C.A. § 7105 (West 2002).

Received on May 21, 2004 was a claim for an increase in the 
50 percent rating for the veteran's PTSD.  

VA outpatient treatment records associated with the claims 
folder do not reflect any psychiatric treatment.  In response 
to VA inquiries, the veteran indicated that he had received 
no treatment other than through VA.  

A VA PTSD review examination in July 2004 found the veteran 
to have severe impairment of his industrial capacity and 
social function.  His Global Assessment of Function was 40.  
A subsequent RO rating action in August 2004 increased the 
disability evaluation for the veteran's PTSD from 50 percent 
to 100 percent, effective from May 21, 2004.

Analysis

Applicable regulatory provisions stipulate that an effective 
date for increase in disability compensation shall be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if a claim is received 
within one year from such date; otherwise date of receipt of 
claim. 38 C.F.R. § 3.400(o)(2); see also 38 U.S.C.A. § 
5110(b)(2).

In this case, the veteran's claim for an increased evaluation 
for his service-connected PTSD was received on May 21, 2004.  
This date served as the basis for the RO's assignment of the 
effective date from which the veteran is currently appealing.

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.
 

10
0
Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.









70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.







50

There is little pertinent clinical evidence on file within 
one year prior to receipt of the veteran's claim in May 2004. 
In fact, VA outpatient treatment records compiled between May 
2002 and May 2004 show that the veteran received ongoing 
treatment at a VA facility for various disorders to include 
B12 deficiency, atypical chest pain, chronic low back pain, 
skin lesions, and dyslipidemia.  These records however show 
no significant evaluation or treatment rendered to the 
veteran for his service-connected PTSD.  A VA primary care 
note dated in March 2003 notes that the veteran reported PTSD 
nightmares about 2 times per week.  It further notes that he 
was made aware of available counseling resources but declined 
treatment as well as related medication.  There are no 
records of any evaluation or treatment referable to the 
veteran's PTSD in the one year period prior to May 21, 2004.  

In essence, the clinical records compiled within one year 
prior to receipt of the veteran's claim in May 2004 contain 
no documentation of any evaluation and treatment of PTSD and 
thus they clearly do not support an evaluation in excess of 
the 50 percent rating then in effect.  As the evidence of 
record does not contain clinical findings within one year 
prior to the date of claim (i.e., findings dated no earlier 
than May 21, 2003) from which it is factually ascertainable 
that an increase in disability had occurred, the appropriate 
date of the increased disability evaluation of 100 percent is 
the date of receipt of the veteran's claim, May 21, 2004. See 
Scott v. Brown, 7 Vet. App. 184 (1994).

In reaching this decision, the Board has considered granting 
the benefit of the doubt to the veteran but does not find 
that the evidence is approximately balanced such as to 
warrant its application.


ORDER

An effective date earlier than May 21, 2004, for a 100 
percent evaluation for PTSD, is denied.


REMAND

In August 2004, the RO increased to 100 percent the 
disability for PTSD, effective May 21, 2004.  In a notice of 
disagreement received in September 2004, the veteran's former 
attorney alleged that an effective date earlier than May 21, 
2004 was merited.  He further argued that the RO ignored the 
inferred issues of permanency of a total rating under 
38 C.F.R. § 3.340(b), and entitlement of special monthly 
compensation based on the need for aid and attendance or at 
the housebound rate.  The Board considers the statements made 
regarding "inferred issues" as informal claims requiring 
further development and rating actions by the RO.  However, 
the RO prematurely included these issues as part of the 
December 2004 statement of the case, despite the fact that 
they had not yet been the subjects of rating actions by the 
RO.  

As a consequence, the Board finds that these issues are not 
properly before it at this time.  Under 38 U.S.C.A. § 7105(a) 
(West 2002), an appeal to the Board must be initiated by a 
notice of disagreement and completed by a substantive appeal 
after a statement of the case (SOC) is furnished to the 
veteran.  In essence, the following sequence is required:  
There must be a decision by the RO, the veteran must express 
timely disagreement with the decision, VA must respond by 
explaining the basis for the decision to the veteran, and 
finally the veteran, after receiving adequate notice of the 
basis of the decision, must complete the process by stating 
his argument in a timely-filed substantive appeal. See 38 
C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 (2005).  

Thus, to ensure full compliance with due process 
requirements, the case is REMANDED for the following:

1.  With respect to the issues being 
remanded, the RO should send the veteran 
a letter that complies with the 
notification requirements of the VCAA, to 
specifically include 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002), and any other 
applicable legal precedent.  

2.  The RO should readjudicate the issue 
of entitlement to special monthly 
compensation based on need for aid and 
attendance or upon housebound status and 
entitlement to permanency of a total 
schedular rating for PTSD.

If upon completion of the above action the claims remain 
denied, the veteran should be issued a statement of the case.  
The veteran is hereby notified that, following the receipt of 
the Statement of the Case concerning the issues being 
remanded, a timely substantive appeal must be filed if 
appellate review by the Board is desired.  If, and only if, a 
timely substantive appeal is filed, should these issues be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


